Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

        This Executive Employment Agreement (the “Agreement”) dated as of April
1, 2004 (the “Effective Date”), by and between Express Scripts, Inc., a Delaware
corporation (the “Company”), and Ed Stiften (“Executive”).

        WHEREAS, effective as of the date hereof, Executive is being employed by
the Company as its Senior Vice President and Chief Financial Officer; and

        WHEREAS, the Company and Executive mutually desire to provide for the
employment of Executive on the terms and conditions set forth herein;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
DEFINITIONS

      As used herein, the following terms shall have the following meanings:

        1.1     “Annual Base Salary”means the base salary set forth in Section
3.1 hereof.

        1.2     “Annual Bonus” means Executive’s annual bonus granted pursuant
to the Annual Bonus Plan, as described in Section 3.2 hereof.

        1.3     “Annual Bonus Plan” means the annual bonus program established
for senior executives by the Board of Directors of the Company (the “Board”) or
by the Committee, as adopted or amended from time to time.

        1.4     “Bonus Potential” means the maximum bonus amount Executive could
receive pursuant to Section 3.2 hereof for achieving 100% of “base” or
“targeted” performance goals established by the Board or Committee under the
Annual Bonus Plan with respect to the applicable fiscal year; provided, however,
in no event shall Executive’s Bonus Potential for the year in which the Bonus
Potential is being determined (a) be less than 67% of Executive’s Annual Base
Salary as in effect on January 1 of such year, or in the case of 2004, as of the
date hereof, or (b) take into account, or include in any way, any increase in
Executive’s bonus amount due to the Company exceeding its “base” or “target”
goals for such year (e.g., if Executive’s “base” or “target” Bonus Potential is
stated at $50,000, but Executive is eligible to receive more than $50,000 if
certain targets are exceeded then Executive’s Bonus Potential for purposes of
this definition is $50,000).

        1.5     “Cause ” means:

                   (a)     any act or acts by Executive, whether or not in
connection with his employment by the Company, constituting, or Executive’s
conviction or plea of guilty or nolo contendere (no contest) to (i) a felony
under applicable law or (ii) a misdemeanor involving moral turpitude;

                   (b)      any act or acts of gross dishonesty or gross
misconduct in the performance of Executive’s duties hereunder;

                   (c)      any willful malfeasance or willful misconduct by
Executive in connection with Executive’s duties hereunder or any act or omission
which is injurious to the financial condition or business reputation of the
Company or its affiliates; or

                   (d)      any breach by Executive of the provisions of
Sections 5.1 through 5.3 of this Agreement, or of the terms and provisions of
the Nondisclosure and Noncompetition Agreement (as defined in Section 1.24
hereof).

                   Notwithstanding the foregoing, the event(s) described in
clause (c) of this Section 1.5 shall not be deemed to constitute “Cause” if such
event is (i) solely as the result of bad judgment or negligence on the part of
Executive not rising to the level of gross negligence; or (ii) solely because of
an act or omission believed by Executive in good faith to have been in, or not
opposed to, the interests of the Company and its affiliates.

        1.6     “Change in Control” means a Change in Control as that term is
defined in the Incentive Plan (as defined in Section 1.22 hereof).

        1.7     “Change in Control Date” means the Change in Control Date as
that term is defined in the Incentive Plan.

        1.8     “Change in Control Period” means the ninety (90) day period
commencing on the Change in Control Date.

        1.9     “Change in Control Price” means the value, expressed in dollars,
as of the date of receipt of the per share consideration received by the
Company’s stockholders whose stock is acquired in a transaction constituting a
Change in Control.

        1.10     “Code” means the Internal Revenue Code of 1986, as amended.

        1.11     “Committee” means the Compensation and Development Committee of
the Board.

        1.12     “Covered Payments” means the amounts described in Section
6.13(a) hereof.

        1.13     “Deferred Compensation Plan” means the Express Scripts, Inc.
Executive Deferred Compensation Plan, as amended from time to time, or any
successor plan.

        1.14     “Disability” has the meaning ascribed to such term in the
Incentive Plan.

        1.15     “EBITDA” means earnings before interest, taxes, depreciation
and amortization.

        1.16     “Effective Date” means the date specified in the recitals to
this Agreement.

        1.17     “Employment Period” means the Initial Employment Period (as
defined in Section 1.23 hereof) plus any additional Renewal Periods (as defined
in Section 1.28 hereof).

        1.18     “EPS” means the earnings per share of the Company.

        1.19     “Excise Tax” means the excise tax imposed by Section 4999 of
the Code or any similar state or local tax that may be imposed.

        1.20     “General Release” means the General Release and Acknowledgment
attached hereto as Exhibit A.

        1.21     “Good Reason” means the occurrence of any one or more of the
following:

                    (a)     Any material breach by the Company of any of the
provisions of this Agreement or any material failure by the Company to carry out
any of its obligations hereunder;

                    (b)     The Company’s requiring Executive to be based at any
office or location more than 50 miles from 13900 Riverport Drive, Maryland
Heights, Missouri (the “Current Headquarters”), except for travel reasonably
required in the performance of Executive’s responsibilities to the extent
substantially consistent with Executive’s business travel obligations;

                    (c)     Any substantial and sustained diminution in
Executive’s authority or responsibilities from those described in Section 2.3
hereof; provided, however, notwithstanding the foregoing, (i) in the event a
Change in Control shall occur which results in the Company becoming a subsidiary
of another pharmacy benefit management company (“PBM”), or which is in the form
of a merger in which the surviving corporation or entity is a PBM (x) so long as
Executive is offered a position as an officer of the parent PBM (or surviving
corporation or entity) with duties and responsibilities which are not
inconsistent in any material adverse respect with his duties and
responsibilities immediately prior to such Change in Control, and such position
is based at an office or location not more than 50 miles from the Current
Headquarters, such change in position shall not constitute Good Reason, but (y)
if Executive is not offered a position as an officer of the parent PBM or
surviving corporation or entity as described in (x), a material adverse change
in Executive’s position shall be deemed to have occurred; or (ii) in the event a
Change in Control shall occur which results in the Company becoming a subsidiary
of a non-PBM or is in the form of a merger in which the surviving corporation or
entity is not a PBM, failure to receive an offer to serve as an officer of the
non-PBM parent or surviving corporation or entity shall not constitute Good
Reason provided Executive’s duties subsequent to the Change in Control are not
inconsistent in any material adverse respect with his duties immediately prior
to the Change in Control and such position is based at an office or location not
more than 50 miles from the Current Headquarters;

                    (d)     The failure by the Company to continue to provide
Executive with substantially similar perquisites or benefits Executive enjoyed
in the aggregate under the Company’s benefit programs (other than adjustments in
the Company’s long-term incentive compensation programs, or awards made
thereunder, resulting from changes in market conditions or adjustments to
Company-wide compensation programs), such as any of the Company’s pension,
savings, vacation, life insurance, medical, health and accident, or disability
plans in which he or she was participating at the time of any such
discontinuation (or, alternatively, if such plans are amended, modified or
discontinued, substantially similar equivalent benefits thereto in the
aggregate), or the taking of any action by the Company which would directly or
indirectly cause such benefits to be no longer substantially equivalent in the
aggregate to the benefits in effect immediately prior to taking such action;
provided, that any amendment, modification or discontinuation of any plans or
benefits referred to in this subsection (d) hereof that generally affect
substantially all other domestic salaried employees of the Company who were
eligible to participate, and participated, in the affected Company benefit
program(s) shall not be deemed to constitute Good Reason; and

                    (e)     The failure by the Committee to approve the grants
of restricted stock or stock options specifically referenced in Section 3.4 and
3.5 below, within ninety (90) days of the Effective Date.

Provided that the events described in Section 1.21 (a), (b), (c), (d) or (e)
above shall only constitute Good Reason if the Company fails to cure such event
within 30 days after receipt from Executive of written notice of the event which
constitutes Good Reason; provided further that “Good Reason” shall cease to
exist for an event on the 60th day following the later of its occurrence or
Executive’s knowledge thereof, unless Executive has given the Company written
notice thereof prior to such date.

         1.22    “Incentive Plan” means the Express Scripts, Inc. 2000 Long-Term
Incentive Plan, as amended from time to time.

         1.23    “Initial Employment Period” has the meaning set forth in
Section 2.2 hereof.

         1.24    “Nondisclosure and Noncompetition Agreement” means the Form of
Nondisclosure and Noncompetition Agreement entered into by and between Executive
and the Company dated as of April 1, 2004.

        1.25     “Options” means the options to purchase the number of shares of
the Company’s common stock as set forth in Section 3.4 hereof.

        1.26     “Payment Cap” means the maximum amount described in Section
6.12(b) hereof

        1.27     “Renewal Period” has the meaning set forth in Section 2.2
hereof.

        1.28     “Restricted Stock” means shares of the Company’s common stock,
$0.01 par value per share, which are issued pursuant to the Incentive Plan and
subject to one or more restrictions prescribed by the Board or the by Committee,
in the sole discretion of either, as applicable.

        1.29     “Retirement” means the voluntary termination of employment by
Executive on or after attaining age 59 1/2 which does not occur during a Change
in Control Period.

        1.30     “Severance Benefit” means a severance payment in an amount
equal to either:

        (a)   One Million Eighty-Five Thousand Dollars ($1,085,000) if the
Termination Date occurs during the Initial Employment Period, or


        (b)   eighteen (18) months of Executive’s Annual Base Salary as in
effect immediately prior to the Termination Date if the Termination Date occurs
during a Renewal Period, plus an amount equal to the product of (i) Eighty-five
percent (85%) of Executive’s Bonus Potential for the year in which the
Termination Date occurs (the “Termination Year”), multiplied by (ii) the average
percentage of the Bonus Potential earned by the Executive for the three (3) full
years immediately preceding the Termination Year, (or such shorter period if
Executive was employed by the Company for less than three (3) full years and
received, or was eligible to receive, a bonus during such period), which product
shall be prorated for the portion of the Termination Year in which Executive was
employed by the Company. Notwithstanding anything to the contrary herein,
neither the three-year average percentage of Bonus Potential described in (ii)
above, nor the percentage for any single year used to compute such three-year
average, may exceed 100%.


        1.31     “Tax Reimbursement Payment” means the payment described in
Section 6.12(c) hereof.

        1.32     “Termination Date” means the effective date of termination of
Executive’s employment as determined in accordance with Section 4.7 hereof.

ARTICLE II
TERM/POSITION

        2.1     Employment; Effectiveness of Agreement. Effective as of the
Effective Date, the Company hereby employs Executive, and Executive hereby
accepts such employment, according to the terms and conditions set forth in this
Agreement.

        2.2     Term. Subject to the provisions of Sections 4.1 through 4.7 of
this Agreement, the term of Executive’s employment hereunder shall commence on
the Effective Date and continue through March 31, 2007 (the “Initial Employment
Period”). On April 1st of each year, commencing with April 1, 2006 and on each
subsequent April 1st thereafter (each, an “Anniversary Date”), this Agreement
shall be extended automatically at such time for an additional twelve (12) month
period (each, a “Renewal Period”) unless either party hereto delivers written
notice in accordance with Section 6.2 hereof to the other party hereto prior to
such Anniversary Date of his or its desire not to renew this Agreement for an
additional Renewal Period. The Initial Employment Period and any Renewal
Periods, if any, shall constitute the “Employment Period” for purposes of this
Agreement. If there are no Renewal Periods, then the Employment Period shall
have the same meaning as Initial Employment Period. Except as set forth in
Section 6.1 hereof, upon termination of Executive’s employment with the Company
in accordance with the terms hereof or upon termination of the Initial
Employment Period or the Employment Period without extension thereof, this
Agreement shall terminate and no longer be of any force or effect.

        2.3     Position and Duties. Executive shall hold the position of Senior
Vice President and Chief Financial Officer and shall report to, and at all times
be subject to the lawful direction of, the Chief Executive Officer of the
Company, or, in the Chief Executive Officer’s absence, the Company’s then senior
executive officer serving in the role of chief executive officer. Additionally,
Executive shall serve as a member of the executive staff and participate in the
strategic decision-making of the Company from time to time. If requested,
Executive shall also serve as a member of the Board without additional
compensation. During the Employment Period, Executive shall devote his best
efforts and his full business time and attention (except for permitted vacation
periods and reasonable periods of illness or other incapacity) to the business
affairs of the Company. Executive shall perform his duties and responsibilities
to the best of his abilities in a diligent, trustworthy, businesslike and
efficient manner. Nothing herein shall preclude Executive from, subject to the
prior written consent of the Board, (a) serving on any corporate or governmental
board of directors (b) serving on the board of, or working for, any charitable,
not-for-profit or community organization, (c) pursuing his personal, financial
and legal affairs, or (d) pursuing any other activity; provided that Executive
shall not engage in any other business, profession, occupation or other
activity, for compensation or otherwise, which would violate the provisions of
Section 5.1 or would, in each case, and in the aggregate, otherwise conflict or
interfere with the performance of Executive’s duties and responsibilities
hereunder, either directly or indirectly, without the prior written consent of
the Board

ARTICLE III
COMPENSATION AND BENEFITS

        3.1     Annual Base Salary. During the Employment Period, the Company
shall pay Executive a base salary (the “Annual Base Salary”) at the annual rate
of Three Hundred Twenty-Five Thousand Dollars ($325,000), which shall be payable
in regular installments in accordance with the Company’s usual payroll practices
and shall be subject to deductions for customary withholdings, including,
without limitation, federal, state and local withholding taxes, social security
taxes, Medicare taxes and state disability insurance. Executive shall be
eligible for such merit-based increases in Executive’s Annual Base Salary, if
any, as may be determined from time to time in the sole discretion of the Board;
provided that any such increase shall not serve to limit or reduce any other
obligation to Executive under this Agreement. The term “Annual Base Salary” as
used in this Agreement shall refer to the Annual Base Salary as in effect from
time to time during the Employment Period. Executive’s Annual Base Salary shall
not be reduced after any such increase without Executive’s express written
consent.

        3.2     Annual Incentive Compensation. Executive shall be eligible to
participate in the Company’s Annual Bonus Plan established for senior executives
by the Board or the Committee. The size of Executive’s bonus opportunity, which
shall be no less than the Bonus Potential, and the terms of Executive’s
participation in the Annual Bonus Plan, shall be determined based on the terms
and conditions of the Annual Bonus Plan, subject to adjustment as described in
Sections 3.10 and 6.13 hereof. The Executive’s Bonus Potential for the year 2004
shall be equal to Two Hundred Seventeen Thousand Seven Hundred Fifty Dollars
($217,750). Executive’s Annual Bonus shall be based upon performance of
Executive, Executive’s department, and/or the Company in relation to the
financial and non-financial objectives to be established by the Board or by the
Committee, at the sole discretion of either, as applicable, pursuant to the
terms of the Annual Bonus Plan. Executive’s Annual Bonus shall be subject to
deductions for customary withholdings, including, without limitation, federal,
state and local withholding taxes, social security taxes, Medicare taxes and
state disability insurance. Subject to the achievement or failure to achieve the
relevant financial and non-financial objectives under the Annual Bonus Plan,
Executive may receive, for any given year, from 0% to 200% of his Bonus
Potential, as further set forth in the Annual Bonus Plan.

        3.3     Participation in Benefit and Incentive Plans. During the
Employment Period, Executive shall be entitled to participate in the Company’s
employee benefit plans (other than bonus and incentive plans) as in effect from
time to time, on the same basis as those benefits are generally made available
to similarly situated senior executives of the Company. The payments provided in
Article III hereof are in addition to benefits which Executive is entitled to
receive pursuant to the terms of any pension plan or group hospitalization,
health, dental care, disability insurance, death benefit, travel and/or accident
insurance, or executive compensation plan or arrangement, including, without
limitation, the Incentive Plan and the Deferred Compensation Plan.

        3.4     Stock Options.

                    (a)     Initial Option Grant. Executive will receive a
non-qualified option to purchase Twenty Thousand Two Hundred Fifteen (20,215)
shares of the Company’s common stock (the “Initial Option”), subject to approval
by the Committee and to the terms and conditions of this Agreement, the
applicable option agreement or notice and the Incentive Plan. The Initial Option
shall vest on March 31, 2007, provided Executive is still employed by the
Company on such date and subject to such other vesting terms as may be provided
in the Incentive Plan and the applicable option agreement or notice. The Initial
Option shall expire seven (7) years from the date of grant, subject to earlier
expiration following Executive’s termination of employment as may be provided in
the Incentive Plan and the applicable option agreement or notice.

                    (b)     Performance-Based Option Grant.

                              (i)     Executive will receive an option to
purchase Sixteen Thousand One Hundred Seventy-Two (16,172) shares of the
Company’s common stock (the “Performance-Based Option”), subject to approval by
the Committee and to the terms and conditions of this Agreement, the applicable
option agreement or notice and the Incentive Plan. The Performance-Based Option
shall vest on September 30, 2010 (subject to acceleration as set forth in
Section 3.4(b)(ii) below), provided Executive is still employed by the Company
on such date and subject to such other vesting terms as may be provided in the
Incentive Plan and the applicable option agreement or notice. The
Performance-Based Option shall expire seven (7) years from the date of grant,
subject to earlier expiration following Executive’s termination of employment as
may be provided in the Incentive Plan and the applicable option agreement or
notice.

                              (ii)     Notwithstanding the foregoing, the
vesting of the Performance-Based Option may be accelerated if certain financial
targets and other conditions are met in accordance with vesting provisions
adopted by the Board or the Committee and set forth in the applicable option
agreement or notice.

        3.5     Restricted Stock.

                    (a)     Executive will receive Twelve Thousand Eight Hundred
Fifty-Seven (12,857) shares of Restricted Stock, subject to approval by the
Committee and to the terms and conditions of this Agreement, the applicable
restricted stock agreement and the Incentive Plan.

                    (b)     Notwithstanding the standard provisions in the
Incentive Plan, the Restricted Stock awarded pursuant to Section 3.5(a) hereof
shall vest or be forfeited in accordance with the following:

                                (i)     If Executive remains in the employ of
the Company until the tenth anniversary of the date the Restricted Stock is
granted by the Committee (the “Restricted Stock Vesting Date”), Executive shall
become fully vested in the Restricted Stock subject to this Agreement. Unless
either Section 3.5(b)(ii) or 3.5(b)(iii) shall apply, if Executive’s employment
is terminated prior to the Restricted Stock Vesting Date, all shares of
Restricted Stock awarded pursuant to Section 3.5(a) hereof shall be forfeited
without payment of consideration by the Company.

                                (ii)     Notwithstanding the foregoing, the
vesting of the Restricted Stock may be accelerated if certain financial targets
and other conditions are met in accordance with vesting provisions adopted by
the Board or the Committee and set forth in the applicable restricted stock
agreement.

                                (iii)     To the extent the Restricted Stock
awarded pursuant to Section 3.5(a) hereof does not otherwise vest pursuant to
Section 3.5(b)(ii), if, prior to the Restricted Stock Vesting Date, either
Executive terminates employment on account of Retirement, death, Disability or
for Good Reason, or Executive is terminated by the Company on account of
Disability or other than for Cause, Executive shall become vested in a pro rata
portion of the unvested Restricted Stock awarded pursuant to Section 3.5(a)
hereof equal to the product of (x) the number of shares of Restricted Stock set
forth in Section 3.5(a) hereof which have not vested, multiplied by (y) a
fraction, the numerator of which is the number of days which have elapsed from
the Effective Date through the Termination Date and the denominator of which is
the total number of days from the Effective Date to the Restricted Stock Vesting
Date. Shares of Restricted Stock awarded pursuant to Section 3.5(a) hereof in
excess of the pro-rated amount which have not otherwise vested pursuant to
Section 3.5(b)(ii) hereof shall be forfeited without payment of consideration by
the Company.

        3.6     Business Expenses. During the Employment Period, Executive shall
be reimbursed for all reasonable expenses incurred by him in performing his
duties hereunder provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Company.

        3.8     Perquisites. During the Employment Period, Executive shall be
entitled to receive such perquisites and fringe benefits which similarly
situated executives of the Company are entitled to receive and such other
perquisites which are suitable to the character of Executive’s position with the
Company and adequate for the performance of Executive’s duties hereunder.

ARTICLE IV
TERMINATION OF EMPLOYMENT

        4.1     Termination by the Company for Cause; Termination by Executive
Other Than for Good Reason or Retirement. If the Employment Period and
Executive’s employment under this Agreement is terminated by the Company for
Cause or by Executive other than for Good Reason or Retirement, prior to the
scheduled expiration of the Employment Period, Executive shall be entitled to
receive:

                    (a)     The Annual Base Salary through the Termination Date;

                    (b)     Any Annual Bonus earned for a previously completed
fiscal year, but unpaid as of the Termination Date;

                    (c)     Reimbursement for any unreimbursed business expenses
properly incurred by Executive in accordance with Company policy prior to the
Termination Date; and

                    (d)     Such employee benefits, if any, as to which
Executive may be entitled under the employee benefit plans of the Company,
including rights with respect to the Initial Option, the Performance-Based
Option and the Restricted Stock subject to the terms and conditions of Sections
3.4 and 3.5 hereof and of the Incentive Plan and the applicable option or
restricted stock agreements and notice, if relevant (the amounts described in
clauses (a) through (d) hereof being referred to as the “Accrued Rights”).

Following such termination of Executive’s employment hereunder pursuant to this
Section 4.1, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.

        4.2     Termination by the Company Other Than for Cause or Disability;
Termination by Executive for Good Reason.

                    (a)     If the Employment Period and Executive’s employment
of under this Agreement is terminated by the Company prior to the scheduled
expiration of the Employment Period other than for Cause or Disability, or
Executive terminates his employment prior to the end of the Employment Period
for Good Reason, Executive shall be entitled to receive:

                                (i)    The Accrued Rights; and

                                (ii)     A Severance Benefit pursuant to the
terms and conditions set forth below, and the Company will pay Executive’s cost
of continuing medical insurance on the same or equivalent basis, if any,
provided to active employees of the Company (the “Welfare Benefit”) for either
(i) twenty-four (24) months if the Termination Date occurs during the Initial
Employment Period, or (ii) eighteen (18) months if the Termination Date occurs
during a Renewal Period.

                    (b)     The Company shall pay the Severance Benefit, without
interest thereon, in either (i) twenty-four (24) substantially equal monthly
installments if the Termination Date occurs during the Initial Employment
Period, or (ii) eighteen (18) substantially equal monthly installments if the
Termination Date occurs during a Renewal Period, which installments shall, in
either case, be payable on the first day of each month, with the first
installment payable in the first full month commencing fifteen (15) days after
the Termination Date. Payment of the Severance Benefit is subject to deductions
for customary withholdings, including, without limitation, federal, state and
local withholding taxes, social security taxes, Medicare taxes and state
disability insurance. Executive shall not be under any duty to mitigate damages
in order to be eligible to receive the Severance Benefit.

                    (c)     Notwithstanding the foregoing, Executive agrees that
payment of the Severance Benefit is contingent upon the following:

                                (i)     In the event of breach by Executive of
Sections 5.1 through 5.3 hereof (or any breach of any agreements in the General
Release or in the Nondisclosure and Noncompetition Agreement), Executive shall
reimburse the Company for all amounts previously paid, allocated, accrued or
provided by the Company to Executive pursuant to Section 4.2 hereof and the
Company shall be entitled to discontinue the future payment, allocation, accrual
or provision of the Severance Benefit and the Welfare Benefit.

                                (ii)     No later than thirty (30) days after
the Termination Date, Executive must execute and deliver the General Release
attached hereto as Exhibit A.

Following such termination of Executive’s employment hereunder pursuant to this
Section 4.2, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.

        4.3     Termination upon Death. If the Employment Period and Executive’s
employment under this Agreement is terminated due to Executive’s death prior to
the scheduled expiration of the Employment Period, Executive will receive the
Accrued Rights.

        Following such termination of Executive’s employment hereunder pursuant
to this Section 4.3, Executive shall have no further rights to any compensation
or any other benefits under this Agreement.

        4.4     Termination for Disability. If the Employment Period and
Executive’s employment under this Agreement is terminated by the Company or by
Executive due to Executive’s Disability prior to the scheduled expiration of the
Employment Period, then Executive will receive the Accrued Rights.

        Following such termination of Executive’s employment hereunder pursuant
to this Section 4.4, Executive shall have no further rights to any compensation
or any other benefits under this Agreement.

        4.5     Termination by Executive on Account of Retirement. If the
Employment Period and Executive’s employment under this Agreement is terminated
by Executive prior to the scheduled expiration of the Employment Period on
account of Retirement, Executive shall be entitled to receive the Accrued
Rights.

        Following such termination of Executive’s employment hereunder pursuant
to this Section 4.5, Executive shall have no further rights to any compensation
or any other benefits under this Agreement.

      4.6     Expiration of the Employment Period.

                    (a)     In the event either party elects not to extend the
Employment Period pursuant to Section 2.2, unless Executive’s employment is
earlier terminated pursuant to Sections 4.1 through 4.5 of this Article IV,
Executive’s termination of employment hereunder (whether or not Executive
continues as an employee of the Company thereafter) shall be deemed to close on
the close of business on the day immediately preceding the next scheduled
Anniversary Date and Executive shall be entitled to receive the Accrued Rights.

                    (b)     Unless the parties otherwise agree in writing,
continuation of Executive’s employment with the Company beyond the expiration of
the Employment Period shall be deemed an employment at-will and, subject only to
Section 6.1, shall not be deemed to extend any of the provisions of this
Agreement and Executive’s employment may thereafter be terminated at will by
either Executive or the Company.

Following such termination of Executive’s employment hereunder pursuant to this
Section 4.6, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.

        4.7     Notice of Termination. For purposes of this Agreement, any
purported termination of Executive’s employment by the Company or by Executive,
shall be communicated by written “Notice of Termination” to the other party
hereto in accordance with Section 6.2 hereof. Any Notice of Termination shall
set forth (a) the effective date of termination (for purposes of determining
Executive’s entitlement to benefits hereunder), which shall not be less than
fifteen (15) days after the date the Notice of Termination is delivered (the
“Termination Date”); (b) the specific provision in this Agreement relied upon;
and (c) in reasonable detail, the facts and circumstances claimed to provide a
basis for such termination. Notwithstanding the foregoing, if within fifteen
(15) days after any Notice of Termination is given, the party receiving such
Notice of Termination notifies the other party that a good faith dispute exists
concerning the termination, the “Termination Date” for purposes of determining
the Executive’s entitlement to benefits under this Agreement shall be the date
on which the dispute is finally determined by an independent arbitrator selected
by the American Arbitration Association. If the Company terminates Executive’s
employment pursuant to Section 4.2 or 4.4 hereof, the Termination Date shall be
the date upon which the Company notifies Executive of such termination. If
Executive terminates employment pursuant to Section 4.1, 4.3, 4.4, 4.5 or 4.6
hereof, the Termination Date shall be Executive’s last full day of work prior to
such termination.

        4.8     Board/Committee Resignation. Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the Termination
Date and to the extent applicable, from the Board (and any committees thereof)
and the Board of Directors (and any committees thereof) of any of the Company’s
affiliates.

ARTICLE V
RESTRICTIVE COVENANTS

For the purposes of this Article V, all references to the Company shall include
the Company and its affiliates.

        5.1     Non-Solicitation and Non-Competition.

                    (a)     Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its affiliates and
accordingly agrees as follows:

                               (i)     During the period of Executive’s
employment with the Company and, for a period of two (2) years after termination
of Executive’s employment (the “Nonsolicit Period”), Executive will not, whether
on Executive’s own behalf or on behalf of or in conjunction with any person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or indirectly
solicit or assist in soliciting in competition with the Company, the business of
any client or prospective client:

(1)        with whom Executive had personal contact or dealings on behalf of the
Company during the one (1) year period preceding Executive’s termination of
employment;


(2)        with whom employees reporting to Executive have had personal contact
or dealings on behalf of the Company during the one (1) year immediately
preceding the Executive’s termination of employment; or


(3)        for whom Executive had direct or indirect responsibility during the
one (1) year immediately preceding Executive’s termination of employment.


                               (ii)     During the Nonsolicit Period, Executive
will not, whether on Executive’s own behalf or on behalf of or in conjunction
with any Person, directly or indirectly:

(1)        solicit or encourage any employee of the Company or its affiliates to
leave the employment of the Company or its affiliates; or


(2)        hire any such employee who was employed by the Company or its
affiliates as of the date of Executive’s termination of employment with the
Company or who left the employment of the Company or its affiliates coincident
with, or within one year prior to or after, the termination of Executive’s
employment with the Company.


                               (iii)     During the Nonsolicit Period, Executive
will not, directly or indirectly, solicit or encourage to cease to work with the
Company or its affiliates any consultant then under contract with the Company or
its affiliates.

                               (iv)     During the period of Executive’s
employment with the Company and, for a period of eighteen (18) months after
termination of Executive’s employment, if Executive remains in the employ of the
Company at least until the expiration of the Employment Period, or for a period
of twenty-four (24) months after termination of Executive’s employment, if
Executive’s employment is terminated (either by Executive or by the Company for
any reason whatsoever) prior to the expiration of the Employment Period (the
“Noncompete Period”), Executive will not directly or indirectly:

(1)        engage in any business that is, or will be, engaged wholly or
primarily in the business of manufacturing, purchasing, selling or supplying in
the United States any product or service manufactured, purchased, sold, supplied
or provided by the Company or its affiliates, and which is or will be directly
in competition with the business of the Company or its affiliates (including,
without limitation, businesses which the Company or its affiliates have specific
plans to conduct in the future and as to which Executive is aware of such
planning) in the United States (a “Competitive Business”);


(2)        enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;


(3)        acquire a financial interest in, or otherwise become actively
involved with, any Competitive Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant; or


(4)         interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its affiliates.


                               (v)     Notwithstanding anything to the contrary
herein, Executive may, directly or indirectly own, solely as an investment,
securities of any Person engaged in the business of the Company or its
affiliates which are publicly traded on a national or regional stock exchange or
on the over-the-counter market if Executive (i) is not a controlling person of,
or a member of a group which controls, such Person and (ii) does not, directly
or indirectly, own 5% or more of any class of securities of such Person.

      5.2     Confidentiality.

                    (a)     Executive acknowledges that the identity of the
clients and customers of the Company, the prices, terms and conditions at, or
upon which, the Company sells its products or provides its services and other
non-public, proprietary or confidential information relating to the business,
financial and other affairs of the Company (including, without limitation, any
idea, product, trade secret, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property; creative or conceptual business or marketing plan,
strategy or other material developed for the Company by Executive; or
information concerning finances, investments, profits, pricing, costs, products,
services, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals — concerning the past,
current or future business, activities and operations of the Company or its
affiliates and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis) (hereinafter collectively referred to as
“Confidential Information”) are valuable, special unique assets of the Company
and that such Confidential Information, if disclosed to others, may result in
loss of business or other irreparable and consequential damage to the Company.

                    (b)     Executive shall hold in fiduciary capacity, for the
benefit of the Company, all Confidential Information and shall not, at any time
during the Employment Period or thereafter (i) retain or use for the benefit,
purposes or account of Executive of any other Person, or (ii) disclose, divulge,
reveal, communicate, share, transfer or provide access to any Person outside the
Company (other than its professional advisers who are bound by confidentiality
obligations), any Confidential Information, without the prior written
authorization of the Company.

                    (c)     Notwithstanding the foregoing, the term Confidential
Information shall not include information (i) generally known to the public or
the trade other than as a result of Executive’s breach of this covenant or any
breach of other confidentiality obligations by third parties, (ii) made
legitimately available to Executive by a third party without breach of any
confidentiality obligation, (iii) the release of which is deemed by the Board to
be in the best interest of the Company, or (iv) the disclosure of which is
required by applicable law; provided that Executive shall give prompt written
notice to the Company of such legal requirement, disclose no more information
than is so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment.

                    (d)     Notwithstanding anything herein to the contrary, any
party to this Agreement (and any employee, representative, or other agent of any
party to this Agreement) may disclose to any and all persons, without limitation
of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to it relating to such tax treatment
and tax structure. However, any such information relating to the tax treatment
or tax structure is required to be kept confidential to the extent necessary to
comply with any applicable federal or state securities laws.

                    (e)     Upon termination of Executive’s employment with the
Company for any reason, Executive shall (i) cease and not thereafter commence
use of any Confidential Information or intellectual property (including without
limitation, any patent, invention, copyright, trade secret, trademark, trade
name, logo, domain name or other source indicator) owned or used by the Company
or its affiliates, (ii) immediately destroy, delete, or return to the Company,
at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company or its affiliates, except that Executive
may retain only those portions of any personal notes, notebooks and diaries that
do not contain any Confidential Information, and (iii) notify and fully
cooperate with the Company regarding the delivery or destruction of any other
Confidential Information of which Executive is or becomes aware.

        5.3     Non-Disparagement. Executive agrees that Executive will not
disparage the Company or its affiliates, or its or their current or former
officers, directors, and employees in any way; further, Executive will not make
or solicit any comments, statements, or the like to the media or to others that
would be considered derogatory or detrimental to the good name or business
reputation of any of the aforementioned entities or individuals; provided, that
this Section does not prohibit statements which Executive is required to make
under oath or which are otherwise required by law, provided such statements are
truthful and made in a professional manner.

        5.4     Acknowledgment of Reasonable Covenants. It is expressly
understood and agreed that Executive and the Company consider the restrictions
and covenants contained herein to be reasonable and enforceable, because, among
other things, (a) Executive will be receiving compensation under this Agreement
or otherwise, (b) there are many other areas in which, and companies for which,
Executive could work in view of Executive’s background, (c) the restrictions and
covenants set forth herein do not impose any undue hardship on Executive, (d)
the Company would not have entered into this Agreement but for the restrictions
and covenants of Executive contained herein, and (e) the restrictions and
covenants contained herein have been made in order to induce the Company to
enter into this Agreement.

        5.5     Modification of the Restrictive Covenants. If, at the time of
enforcement of the restrictive covenants set forth herein, a final judicial
determination is made by a court or arbiter of competent jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

ARTICLE VI
MISCELLANEOUS

        6.1     Survival. Sections 4.1 through 4.8 inclusive (as applicable to
the relevant circumstance of termination only), 5.1 through 5.5 inclusive and
6.1 through 6.14 inclusive shall survive and continue in full force in
accordance with their terms notwithstanding any termination of Executive’s
employment hereunder or termination of the Initial Employment Period or the
Employment Period.

        6.2     Notices. All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given when delivered personally,
mailed by certified or registered mail, return receipt requested and postage
prepaid, or sent via a nationally recognized overnight courier, or sent via
facsimile to the recipient. Such notices, demands and other communications shall
be sent to the address indicated below:

  To the Company:    
Express Scripts, Inc.    13900 Riverport Drive    Maryland Heights, MO 63403   
Attention: Chief Executive Officer   
To Executive:   
Ed Stiften    XXXXXXXXXXXXXXXXXXXX    XXXXXXXXXXXXXXXXXXXX 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

        6.3     Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

        6.4     Complete Agreement. This Agreement constitutes the complete
agreement and understanding between the parties and supersedes and preempts any
prior understandings, agreements or representations by and between the parties,
written or oral; provided, however, this Agreement shall not supersede or modify
the terms of the Nondisclosure and Noncompetition Agreement. The applicable
provisions of this Agreement amend the terms and provisions of the Express
Scripts, Inc. 2000 Long-Term Incentive Plan to the extent addressed by this
Agreement, as the same may have been amended prior to the date hereof, with
respect to awards covered by this Agreement and made to Executive hereunder.

        6.5     Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

        6.6     Successors and Assigns. Except as otherwise provided herein, all
covenants and agreements contained in this Agreement shall bind and inure to the
benefit of and be enforceable by the Company and its respective successors and
assigns. Except as otherwise specifically provided herein, this Agreement,
including the obligations and benefits hereunder, may not be assigned to any
party by Executive.

        6.7     No Strict Construction. The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied to this
Agreement.

        6.8     Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

        6.9     Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Missouri, without regard to
conflicts of laws principles thereof; provided, however, that issues related to
the Incentive Plan or any grants thereunder shall be resolved in accordance with
the laws of the State of Delaware.

        6.10     Specific Performance. The Company shall be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including reasonable attorneys’ fees) caused by any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
Executive agrees and acknowledges that money damages are an inadequate remedy
for any breach of the provisions of this Agreement, including, without
limitation, Sections 5.1 through 5.3 hereof, and that the Company shall be
entitled to apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement. Further, Executive acknowledges that the
forfeiture provision set forth in the termination provisions hereof shall not be
construed to limit or otherwise affect the Company’s right to seek legal or
equitable remedies it may otherwise have, or the amount damages for which it may
seek recovery, resulting from breach of this Agreement.

        6.11     Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and
Executive.

        6.12     Tax Indemnification.

                    (a)     Notwithstanding anything to the contrary herein (or
any other agreement entered into by and between Executive and the Company or any
incentive arrangement or plan offered by the Company), in the event that any
amount or benefit paid or distributed to Executive pursuant to this Agreement,
taken together with any amounts or benefits otherwise paid or distributed to
Executive by the Company or any of its subsidiaries (collectively, the “Covered
Payments”), would constitute an “excess parachute payment” as defined in Section
280G of the Code, and would thereby subject Executive to an Excise Tax, the
provisions of this Section 6.12 shall apply.

                    (b)     If the aggregate present value (as determined for
purposes of Section 280G of the Code) of the Covered Payments exceeds the amount
which can be paid to Executive without Executive incurring an Excise Tax, but is
less than 125% of such amount, then the amounts payable to Executive under this
Agreement (or any other agreement by and between Executive and the Company or
pursuant to any incentive arrangement or plan offered by the Company) may, in
the discretion of the Company, be reduced (but not below zero) to the maximum
amount which may be paid hereunder without Executive becoming subject to the
Excise Tax (such reduced payments to be referred to as the “Payment Cap”). In
the event Executive receives reduced payments and benefits as a result of
application of this Section 6.12, Executive shall have the right to designate
which of the payments and benefits otherwise set forth herein (or any other
agreement between Executive and the Company or any incentive arrangement or plan
offered by the Company) will be received in connection with the application of
the Payment Cap.

                    (c)     If the aggregate present value of all Covered
Payments is equal to or exceeds 125% of the amount which can be paid to
Executive without Executive incurring an Excise Tax, Executive shall be entitled
to receive an additional amount (the “Tax Reimbursement Payment”) such that the
net amount retained by Executive with respect to such Covered Payments, after
deduction of any Excise Tax on the Covered Payments and any federal, state and
local income tax and Excise Tax on the Tax Reimbursement Payment provided for by
this Section 6.12, but before deduction for any federal, state or local income
or employment tax withholding on such Covered Payments, shall be equal to the
amount of the Covered Payments. Such additional amount may be paid by the
Company directly to the applicable taxing authority.

                    (d)     Immediately upon a Change in Control, the Company
shall notify Executive of any modification or reduction as a result of the
application of this Section 6.12. In the event Executive and the Company
disagree as to the application of this Section 6.12, the Company shall select a
law firm or accounting firm from among those regularly consulted (during the
twelve-month period immediately prior to the Change in Control that resulted in
the characterization of the Covered Payments as parachute payments) by the
Company, and such law firm or accounting firm shall determine, at the Company’s
expense, the amount to which Executive shall be entitled hereunder (and pursuant
to any other agreements, incentive arrangements or plans), taking into
consideration the application of this Section 6.12, and such determination shall
be final and binding upon Executive and the Company.

        6.13     Executive Representation. Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

        6.14     Cooperation. Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder.

_________________

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Executive
Employment Agreement as of the date first above written.

  EXPRESS SCRIPTS, INC.    

By: /s/ Barrett Toan                                             Name: Barrett
Toan    Title: Chairman and Chief Executive Officer   

EXECUTIVE 
/s/ Ed Stiften                                                          Name: Ed
Stiften 

--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AND ACKNOWLEDGMENT

        THIS GENERAL RELEASE AND ACKNOWLEDGMENT (the “General Release”) is made
this ___ day of ________, ___________, by _______________ (the “Executive”) in
favor of Express Scripts, Inc. (the “Company”) pursuant to Section 4.2(c)(ii) of
the Executive’s Employment Agreement dated April 1, 2004 (the “Agreement”).
Unless otherwise defined herein, capitalized terms appearing herein shall have
the meanings given to them in the Agreement.

        1.     General Release of Claims. The Executive, for and on behalf of
the Executive and the Executive’s heirs, beneficiaries, executors,
administrators, successors, assigns, and anyone claiming through or under any of
the foregoing, hereby agrees to, and does, release and forever discharge the
Company, and its agents, officers, employees, successors and assigns, from any
and all matters, claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever, foreseen
or unforeseen, known or unknown, arising out of or relating to any matter
whatsoever, including, without limitation, the Executive’s termination from
employment with the Company, matters arising from the offer and acceptance of
the Agreement, matters relating to employment references or lack thereof from
the Company, and those claims described in paragraph 3 hereof.

        2.     Agreement Not to File Suit. Except as otherwise expressly
permitted in paragraph 3 hereof, the Executive, for and on behalf of the
Executive and the Executive’s beneficiaries, executors, administrators,
successors, assigns, and anyone claiming through or under any of the foregoing,
agrees that he or she will not file or otherwise submit any charge, claim,
complaint, or action to any agency, court, organization, or judicial forum (nor
will the Executive permit any person, group of persons, or organization to take
such action on the Executive’s behalf) against the Company arising out of any
actions or non-actions on the part of the Company prior to or as of the date
hereof arising out of or relating to any matter whatsoever. The Executive
further agrees that in the event that any person or entity should bring such a
charge, claim, complaint, or action on the Executive’s behalf, the Executive
hereby waives and forfeits any right to recovery under said claim and will
exercise every good faith effort (but will not be obliged to incur any expense)
to have such claim dismissed.

        3.     Claims Covered. The charges, claims, complaints, matters,
demands, damages, and causes of action referenced in paragraphs 1 and 2 above
include, but are not limited to:

                    (a)     any breach of an actual or implied contract of
employment between the Executive and the Company;

                    (b)     any claim of unjust, wrongful, or tortious discharge
(including any claim of fraud, negligence, retaliation for whistleblowing, or
intentional infliction of emotional distress);

                    (c)     any claim of defamation or other common-law action;

                    (d)     any claims of violations arising under the Civil
Rights Act of 1964, as amended, 42 U.S.C.ss.2000e et seq., the Age
Discrimination in Employment Act, 29 U.S.C.ss.621 et seq. (only with respect to
claims regarding acts of discrimination arising prior to the execution of this
General Release), the Americans with Disabilities Act of 1990, 42 U.S.C.ss.12101
et seq., the Fair Labor Standards Act of 1938, as amended, 29 U.S.C.ss.201 et
seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C.ss.701 et seq., the
Missouri Human Rights Act,ss.213.000 R.S.Mo. et seq., or any other relevant
federal, state, or local statutes or ordinances; provided, however, that for
purposes of the Age Discrimination in Employment Act only, this General Release
does not affect the rights and responsibilities of the Equal Employment
Opportunity Commission (the “EEOC”) to enforce the Age Discrimination in
Employment Act, nor does this General Release prohibit the Executive from filing
a charge or complaint under the Age Discrimination in Employment Act with the
EEOC or participating in any investigation or proceeding conducted by the EEOC;

                    (e)     any claims for salary, bonus pay, vacation pay,
severance pay or welfare benefits, other than those payments and benefits
specifically provided in the Agreement; and

                    (f)     any other matter whatsoever, whether related or
unrelated to employment matters.

        4.     Claims Excluded. Notwithstanding anything else herein to the
contrary, this General Release shall not:

                    (a)     apply to the obligations of the Company described in
Sections 3.4, 3.5 and Article IV of the Agreement; or

                    (b)     affect, alter or extinguish any vested rights that
the Executive may have with respect to any benefits, rights or entitlements
under the terms of any employee benefit programs of the Company to which the
Executive is or will be entitled by virtue of his employment with the Company or
any of its subsidiaries, and nothing in this General Release will prohibit or be
deemed to restrict the Executive from enforcing his rights to any such benefits,
rights or entitlements; or

                    (c)     limit the Executive’s right to indemnification to
the extent provided in the Company’s Certificate of Incorporation and/or bylaws.

        5.     Acknowledgments. By signing this General Release, the Executive
hereby represents, certifies and acknowledges that the Executive:

                    (a)     has received a copy of the Agreement and this
General Release for review and study before executing the Agreement;

                    (b)     has read the Agreement and this General Release
carefully before signing this General Release;

                    (c)     has had sufficient opportunity before signing this
General Release to ask any questions the Executive has about the Agreement or
this General Release and has received satisfactory answers to all such
questions;

                    (d)     understands the Executive’s rights and obligations
under the Agreement and this General Release;

                    (e)     understands that the Agreement and this General
Release are legal documents, and that by signing this General Release the
Executive is giving up certain legal rights including but not limited to rights
under the Age Discrimination in Employment Act, 29 U.S.C. ss. 621 et seq. and
the other matters covered in paragraph 3 hereof;

                    (f)     understands and agrees that the execution of this
General Release is a condition precedent, and material inducement to the
Company’s provision of payments made to Executive pursuant to Section 4.2 or 4.5
of the Agreement and such payments, subject to the conditions stated therein,
constitute sufficient additional consideration in exchange for the Executive’s
promises and obligations contained herein;

                    (g)     knowingly and voluntarily agreed to accept the
payments described in Section 4.2 or 4.5 of the Agreement, subject to the
conditions stated therein, as a full and final compromise, adjustment and
settlement of all potential claims herein described;

                    (h)     has been given at least twenty-one (21) days to
consider this General Release and that he or she has been advised to consult
with an attorney about its terms, and if the Executive has executed this General
Release prior to the expiration of the twenty-one (21) day period, that he or
she was afforded the opportunity to consider this General Release for twenty-one
(21) days before executing it and that the Executive’s execution of this General
Release prior to the expiration of such twenty-one (21) day period was his free
and voluntary act; and

                    (i)     understands that he or she may revoke this General
Release within seven (7) days after he or she signs it and that if the Executive
does not revoke this General Release within that time, this General Release
becomes effective and enforceable by both parties immediately after the
expiration of such seven-day period. The Executive also understands that any
revocation must be in writing and must be received by the Company no later than
the close of business on the seventh day after his execution of this General
Release. The Executive acknowledges that the Company has given the Executive
enough time to consult with his family and other advisers and to consider
whether he or she should agree to the terms of this General Release.

        6.     Governing Law. The validity, interpretation, construction and
performance of this General Release shall be governed by the laws of the State
of Missouri, without regard to principles of conflicts of laws.

        7.     Severability. If any provision of this General Release or the
application thereof to any person or circumstance shall to any extent be held to
be invalid or unenforceable, the remainder of this General Release shall not be
affected thereby, and each provision of this General Release shall be valid and
enforceable to the fullest extent permitted by law.

        8.     Binding Effect. Executive acknowledges that the terms and
provisions of this General Release shall be binding upon the Executive’s heirs,
executors, administrators, personal representatives, successors and assigns, and
that the terms and provisions of this General Release shall inure to the benefit
of the Company’s affiliates, successors, assigns, officers, directors, agents,
attorneys and employees.

_________________

THIS GENERAL RELEASE HAS IMPORTANT LEGAL CONSEQUENCES, INCLUDING THE EXECUTIVE’S
WAIVER TO PURSUE CERTAIN LEGAL CLAIMS. THE EXECUTIVE IS ADVISED TO CONSULT WITH
AN ATTORNEY PRIOR TO EXECUTING THIS GENERAL RELEASE.

        IN WITNESS WHEREOF, the undersigned has caused this General Release to
be executed and delivered as of the day and year first above set forth.

  EXECUTIVE:  
______________________________